6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory T. Lowen on 8/9/2021.

The application has been amended as follows: 
Claims 30-32 and 38-42 are cancelled.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
Search for prior art does not reveal any references covering the subject matter of independent claim 29 and dependent claims 33-37 and 43-48.
The closest prior art found is represented by Doshi et al (US 20110155359) and Blondel et al (US 9102828, corresponded with WO 2011/015790), both cited in  IDS.
Doshi discloses flexible hollow structures suitable to convey a refrigerant fluid and methods for their use. The reference discloses hollow structures comprising a layer made of a resin composition 
Doshi discloses that refrigerant-containing compositions may comprise a variety of optional additives including lubricants (see 0066).
In reference to polyamide structure, Doshi teaches a structure formed from terephthalic acid and decamethylenediamine (see claim 5) and lactams and/or aliphatic aminocarboxylic acids having 4 to 20 carbon atoms (see claim 16).
However, Doshi does not teach a copolyamide of the claimed structure and the layer consisting of 30-99% wt. of copolyamide. 

Blondel  discloses pipes and connectors, may in particular be used in air intake devices, cooling devices (for example cooling with air, with coolant liquid, etc.), devices for transporting or transferring fuels (i.e.hydrocarbons, meeting the new limitation of claim 1) or fluids (such as oil, water, etc.), (see 0190).  
Blondel teaches a copolyamide is present in the composition in an amount of 45% -95% by weight, relative to the total weight of the composition (see 0084).
Blondel teaches that the copolyamides are chosen from the following: 11/10.T, 12/10.T, 6.10/10.T, 6.12/10.T, 10.10/10.T, 10.12/10.T, 12.12/10.T (see 0065).
In particular, Blondel discloses that the mole ratio of the unit(s) A to unit(s) X.T is between and between 0.1 and 1 (see 0067). 

Note that the e references above considered as closest prior art were thoroughly discussed during the prosecution of the parent US Application 14/767530.
The new search does not reveal any references covering a subject matter of independent claim 29.
The only relevant prior art found is represented by Sirkar et al (US 20070107884).
Sirkar teaches a heat exchange systems comprising one or more polymeric hollow fibers (see Abstract).
The inner surface of fibers is covered with polyamide (see claim 11).
However, Sirkar fails to teach a polyamide of the claimed formula and the claimed amount of the polymer above in the composition.
As a result, independent claim 29 and dependent claims 33-37 and 43-48 are allowed. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765